DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
	a) Paragraph [0001] should be updated to include the patent numbers of the ancestor applications, since each has issued as a patent.
  	b) In paragraph [0052], in the third sentence, “tables” should read, “tablets”.
	c) In paragraph [0067], in the first sentence, “is 2D a stacked barcode symbology” should read, “is a 2D stacked barcode symbology”
	d) In paragraph [0092], in the second sentence, “the pattern for this group is can constant” should read, “the pattern for this group is constant”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 8, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20150117701 to Ross et al. (hereinafter referred to as “Ross”) in combination with U.S. Patent Application Publication 20090180698 to Ramani et al. (hereinafter referred to as “Ramani”).
As to claim 1, Ross discloses a method for determining authenticity of physical identification documents, the method comprising:
	receiving an image of a physical identification document, the physical identification document comprising a set of characteristics identifying a person that the physical identification document identifies ([0081]; Fig.3, step 304; [0048]);
	extracting the set of characteristics from the physical identification document ([0076]; [0081]; Fig.3, step 306);
	generating a digest ([0076]; [0082]; Fig.3, step 312);
	determining that the physical identification document was previously authenticated in accordance with looking up the digest in a digest table of previously authenticated physical identification documents ([0078]; [0082]; Fig.3, step 314); and
	providing an indication that the physical identification document is authentic based at least on a confidence score from the digest table corresponding to the physical identification document being greater than a predetermined threshold ([0079]; [0082]; Fig.3, steps 314 and 322; [0098]).
Ross does not disclose applying a hash function to the set of characteristics to generate the digest.  However, this is well known in the art.  For example, Ramani teaches applying a hash 
As to claim 8, Ross discloses the method of claim 1, wherein extracting the set of characteristics comprises extracting one or more of a name, an address, a social security number, an identification number, banking information, a date of birth, a driver's license number, an account number, financial information, transcript information, an ethnicity, arrest records, health information, medical information, email addresses, phone numbers, web addresses, IP numbers, or photographic data associated with the person ([0048]).
Regarding claims 9 and 16, see the discussions above for claims 1 and 8.  Ross discloses a system comprising a processor and a memory device for executing a program for performing the method ([0116]-[0117]).  
Regarding claim 17, see the discussion above for claim 1.  Ross discloses a non-transitory computer-readable storage medium storing one or more programs configured for execution by one or more processors ([0116]-[0117]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8-10, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 10 and 16 of U.S. Patent No. 10,706,277. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader or otherwise obvious over the claims of the patent.  The current claims correspond to the claims of the patent as illustrated in the following table.
Current Claims
Claims of 10,706,277
1
1
2
1
8
7
9
10
10
10
16
16
17
10


	Current claims 1 and 2 are anticipated by patent claim 1.  Current claim 8 is anticipated by patent claim 7.  Current claims 9 and 10 are anticipated by patent claim 10.  Current claim 16 is anticipated by patent claim 16.  Current claim 17 is considered obvious over patent claim 10 because the “system” of patent claim 10 is, within the context of the specification, understood to utilize a non-transitory computer-readable storage medium.  

Claims 1, 2, 3, 8-11, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 11, 16 and 17 of U.S. Patent No. 10,210,386. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader or otherwise obvious over the claims of the patent.  The current claims correspond to the claims of the patent as illustrated in the following table.


Current Claims
Claims of 10,210,386
1
1
2
1
3
6
8
7
9
11
10
11
11
16
16
17
17
11


	Current claims 1 and 2 are anticipated by patent claim 1.  Current claim 3 is anticipated by patent claim 6.  Current claim 8 is anticipated by patent claim 7.  Current claims 9 and 10 are anticipated by patent claim 11. Current claim 11 is anticipated by patent claim 16.  Current claim 16 is anticipated by patent claim 17.  Current claim 17 is considered obvious over patent claim 11 because the “system” of patent claim 11 is, within the context of the specification, understood to utilize a non-transitory computer-readable storage medium.

Allowable Subject Matter
Claims 4-7, 12-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665